DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application has provisional (PRO) of 62835408 filed 04/17/2019.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 07/14/2020 and 10/01/2020 have been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, as well as, the species of the compound of claim 6 as the one species of a compound of formulation I and the hyaluronan-tocopherol conjugate of claim 12 as the one species of a hyaluronan-tocopherol conjugate, in the reply filed on 10/26/2021 is acknowledged.
However, upon further consideration, the Examiner withdraws the species election requirement, and hereby extend the search to all species of the compound of formulation I and hyaluronan-tocopherol conjugate. 


Status of the Claims
	This action is in response to papers filed 10/26/2021 in which claims 12-29 were amended and renumbered as claims 13-30, respectively. All the amendments have been thoroughly reviewed and entered.
	Claims 1-30 are pending in this instant application, of which claims 13-30 are withdrawn at this time as being drawn to a non-elected group/invention. 
	Claims 1-12 are examined herein on the merits for patentability.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  the compound of Formula I as recited in claim 1 is free of the art. The closest prior art include Lippard et al (US 2014/0274988 A1). While Lippard teaches Vitamin E analogs conjugated Pt(IV) complex, the complex of Lippard differs from the claimed compound of Formula I in that it lacks the amide functional group recited in claim 1.
Claims 1-12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim13-30, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/31/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claims 18 and 24 are objected to because of the following informalities:  claims 18 and 24 recite improper Markush language. When materials recited in a claim are so related as to constitute a proper Markush groups, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 24 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 18, the following parenthetical recitations are indefinite: (lymphoma), (includes Ewing Sarcoma and Osteosarcoma and Malignant Fibrous Histiocytoma), (lung cancer), (gastrointestinal), (heart), (uterine cancer), (head and neck cancer), (stomach), (soft tissue sarcoma), (brain cancer), (liver), (renal cell), (skin cancer), (islet cell tumors), (childhood laryngeal), (bone cancer), and (kidney (renal cell) cancer). They are indefinite because it is unclear if the text within the parenthesis are alternative limitations of the claims or merely descriptors of other elements of the claims. It is noted that [p]arenthetical expressions are not permissible which do not contribute to clearness or exactness in stating Applicant’s invention (Ex parte Cahill, 1893 C. D., 78; 63 O. G., 2125). To obviate this rejection, it is suggested that Applicant remove these parenthetical expressions (and their respective repetitions throughout the claim).
Regarding claim 24, the following parenthetical recitations are indefinite: (soft tissue sarcoma), (includes Ewing Sarcoma and Osteosarcoma and Malignant Fibrous Histiocytoma), (lung cancer), (gastrointestinal), (heart), (uterine cancer), (head and neck cancer), (stomach), (soft tissue sarcoma), (liver), (renal cell), (skin cancer), (lymphoma), (islet cell tumors), (childhood laryngeal), (kidney), (bone cancer), (gastric), and (kidney (renal cell) cancer). They are indefinite because it is unclear if the text within the parenthesis are alternative limitations of the claims or merely descriptors of other elements of the claims. It is noted that [p]arenthetical expressions are not permissible which do not contribute to clearness or exactness in stating Applicant’s invention (Ex 
Regarding claim 30, the following parenthetical recitations are indefinite: (DTJC), (nitrogen mustard), (BCNU), (CCNU), (ara-C), (Adriamycin), (VP- 16), (Gleevec), (Iressa), (Tarceva), (Rituxan), (Avastin), (Opdivo), and (Ketruda). They are indefinite because it is unclear if the text within the parenthesis are alternative limitations of the claims or merely descriptors of other elements of the claims. It is noted that [p]arenthetical expressions are not permissible which do not contribute to clearness or exactness in stating Applicant’s invention (Ex parte Cahill, 1893 C. D., 78; 63 O. G., 2125). To obviate this rejection, it is suggested that Applicant remove these parenthetical expressions.
Claim 30 contains the trademarks/trade name(s): Adriamycin®, Gleevec®, Iressa®, Tarceva®, Rituxan®, Avastin®, Opdivo®, and Ketruda®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademarks/trade names are used to identify/describe doxorubicin, imatinib, gefitinib, erlotinib, rituximab, 
As a result, claims 18, 24 and 30 do not clearly set forth the metes and bounds of patent protection desired.

Conclusion
	Claims 1-17, 19-23 and 25-29 are allowable.
	Claims 18 and 24 are objected.
	Claims 18, 24 and 30 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613